Citation Nr: 0425141	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  97-10 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right lower extremity 
disability, to include a right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1962 to April 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In August 2000, September 2001 and again in July 2003, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A right lower extremity disorder to include a right foot 
injury is not shown to be the result of an inservice injury.  


CONCLUSION OF LAW

The veteran's a right lower extremity disability, to include 
a right foot injury was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§  1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a right lower extremity disability, to include 
a right foot injury has been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In letters from 
the RO in March 2001, March 2002, and in June 2002, he was 
told what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.  In addition, the case was remanded by the 
Board for additional development in conjunction with this 
claim.  All relevant VA outpatient treatment records have 
been obtained.  There is no indication that there are any 
pertinent private records available that should be obtained.  
The service medical and personnel records have been secured.  
It is noted that in a phone contact with the 757th 
Transportation Battalion, it was reported that the veteran's 
reserve unit did not have any service medical records for the 
veteran.  The veteran has been examined by VA and opinions 
have been obtained.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the March 2001 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2003).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he injured his right lower extremity 
when he was hit by a Jeep during service in 1965.  He states 
that the injury was intentionally inflicted and that the 
driver of the Jeep was arrested.  He further states that he 
was treated at a hospital for his injuries.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a right lower extremity injury.  
His April 1968 separation examination report shows his lower 
extremities and his feet to be normal.  His reserve service 
entrance examination report in 1979 shows that the veteran 
had hallux valgus.  His reserve service examinations in 
January 1985 and February 1991 showed that the veteran 
reported having no foot trouble or other pertinent 
abnormality.  In July 1996, the veteran noted having foot 
trouble, described as pain and swelling of the right foot.  
Examination of the feet was normal.  A podiatry consultation 
that same month found pes planus, after noting a history of 
the veteran injuring his right foot in a jeep accident.  The 
service personnel records show that the veteran was placed on 
profile in July 1996 for hallux valgus and pes planus, 
bilateral.  

On VA examination in August 1996, the veteran reported that 
around 1965 he was struck by a Jeep and injured his right 
lower leg and foot.  He stated that he woke up in a hospital.  
He reported currently having pain and difficulty walking.  
After examining the veteran, the examiner found, motor 
vehicle accident in 1965 with blunt trauma, right lower 
extremity, symptomatic; right ankle strain; hallux valgus, 
right great toe; venous varicosities, mild, lower 
extremities, right more than left.  The examiner noted that 
there was no claims file or military medical record. 

VA outpatient treatment records show that in August 1996, the 
veteran was seen for ankle pain.  X-rays showed soft tissue 
swelling of the leg, ankle and foot and hallux valgus.  
Ultrasound showed venous valvular insufficiency on the right, 
and it was noted that this was in all likelihood associated 
either with venous stasis or with underlying varicose veins.  

A VA medical opinion was rendered in March 2001.  The 
examiner noted that he had conducted a complete and thorough 
review of the service medical record and could fine no 
entries related to any of the conditions that the veteran 
currently complained of as being related to any entries in 
active service between 1962 and 1968.  It was noted that the 
only findings mentioned were during the veteran's enlistment 
examination of 1979, some 14 years after service, and 
subsequent examinations in the Reserves.  The examiner stated 
that there was nothing in any of the records that suggests 
that any period of active service either in active duty or in 
the Reserves was the cause of the veteran's right lower 
extremity conditions.  The examiner stated that in summation, 
the description of the right lower extremity conditions of 
right hallux valgus, hammertoes, varicose veins, right 
swollen leg, scar in the right posterior extremity, right 
ankle strain, there is nothing in the medical records that 
would suggest that any of these complained of or claimed 
conditions would be service connected based on the fact that 
there is no documentation in the service medical record 
during his periods of active service that would suggest it 
was a result from service or an injury from service.  

In a July 2002 statement, the US Army Criminal Records Center 
responded to an RO request for records regarding a 1965 Jeep 
accident in Korea, and reported that no records were found.  

The veteran was examined by VA in September 2002.  The claims 
file was reviewed.  The veteran reported a history of being 
hit by a Jeep in 1965 while in Korea, and that he was 
hospitalized and received stitches.  He reported being on 
crutches and that the person who hit him was arrested and put 
in the stockade for 10 to 15 years.  He complained of pain 
and swelling of the right leg and foot currently.  The 
examiner stated that on review of the claims file there is no 
showing of any Jeep accident or injury to the veteran's right 
leg.  It was noted that in 1979, the veteran noted on reserve 
examination that he had no foot trouble.   The examiner 
reported that in January 1985 and in February 1991, the 
veteran also noted that he had no foot trouble.  The examiner 
stated that in 1996, the veteran began to complain of foot 
pain and swelling.  After examining the veteran, the examiner 
found the following: right hallux valgus, not related to 
service connected injury; right ankle, normal X-ray, pain; 
bilateral lower extremity varicosities, not related to 
service-connected injury; right foot hammertoes, not related 
to service connected injury; and scar, posterior right calf, 
residual of service-connected injury.  The examiner stated 
that the exact etiology of the veteran's pain is unclear as 
it is located in his foot, ankle, and his calf.  The examiner 
noted that the hallux valgus is likely to cause pain, 
arthritis is likely to cause ankle pain, and there may be 
some pain related to the lower extremity varicosities.  The 
examiner stated that he was unable to find any evidence of 
the Jeep accident or treatment related to that accident.  The 
examiner stated that as there is no medical record of the 
Jeep accident, it makes it difficult to say that the 
veteran's pain is related to his time in service.  It was 
indicated that if it is possible for a medical record to be 
missing then the traumatic arthritis in the right ankle may 
be related to an accident, but the examiner reported that he 
was unclear of the nature of what happened to the veteran's 
leg because there was no medical record for it.  

The veteran was examined by VA in October 2003.  The claims 
file and service medical records were noted by the examiner 
to have been reviewed.  An extensive medical history was 
elicited, and the veteran was examined.  The examiner 
diagnosed hallux valgus, right foot with overlapping right 
second toe; and venous insufficiency, right lower extremity.  
The examiner stated that there is no evidence that the 
veteran had a deformity in his right foot during his time of 
service.  The examiner noted that the veteran did have a scar 
on the posterior aspect of the right leg which is compatible 
with the history of an injury while in the military, although 
there is no objective record in the claims file to support 
this.  The examiner stated that there is no connection 
between the veteran's scar or a potential soft tissue injury 
in service and the veteran's right foot deformity, nor is 
there a relationship between a supposed injury while in the 
military and the veteran's venous insufficiency.  The 
examiner reported that the metatarsus varus is a 
congenital/developmental disorder and the hallux valgus 
deformity occurred after the veteran left the military.  It 
was noted that it was possible that the veteran may have had 
a developmental/congenital metatarsus primus varus of the 
first metatarsal of the right foot, but that such a 
predisposing factor could progress to hallux valgus.  It was 
noted that there is no relationship to such a 
development/congenital and his military service nor any 
injury.  The examiner reported that if one hypothesizes 
congenital metatarsus primus varus, then the development into 
hallux valgus and a bunion and subsequent secondary deformity 
of the second toe is the natural history of the phenomenon 
and has no relationship to the veteran's military service nor 
any untoward event that may have happened while he was in the 
military.  

The Board has determined that based on the evidence of 
record, service connection for a right lower extremity 
disability, to include a right foot injury is not warranted.  
Despite the efforts of the RO to find records showing 
treatment for a right leg injury or for administrative 
records of a Jeep accident in 1965, no records have been 
obtained.  While the veteran has a current diagnosis for 
right lower extremity and right foot complaints, there is 
nothing to show an in service incurrence of any disorder or 
of an injury leading to any disorder.  

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, within the meaning of 38 C.F.R. § 3.385.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

It is noted that the record show some reference to the 
veteran's current complaints being related to an inservice 
right lower extremity injury.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998). The Board cannot make its own independent 
medical determination, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The courts have held that a post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition while an examiner has reported that the current 
complaints may be related to an in service injury, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

It is noted that the veteran has been found to have 
developmental/congenital disorders of the right foot.  
Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration. VAOPGCPREC 
67-90.  There is a lack of entitlement under the law to 
service connection unless the evidence shows that it was 
subject to a superimposed disease or injury during military 
service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  A VA examiner has stated 
that the congenital/developmental foot disorders that the 
veteran has are not related to service or to any incident 
therein.  

Accordingly service connection for right lower extremity 
disability to include a right foot injury is not warranted.  
The evidence is not in equipoise as to warrant application of 
the benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).  


ORDER

Service connection for a right lower extremity disability, to 
include a right foot injury is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



